This was an appeal by the defendant- from a decision of the late vice-chancellor of the Third Circuit overruling a demurrer. The object of the bill was to obtain satisfaction of the taxes assessed upon the defendant’s estate and ehoses in action, the warrant for the collection of the tax being returned unsatisfied because the collector opuld find no property of the defendant out of which the tax coufd be levied. The chancellor decided that a bill in chancery would lie in such a case to reach the personal property, equitable effects, and ehoses in action of the defendant which could not be reached by the ordinary warrant issued for the collection of taxes, or by execution at law; and that it was proper to institute such a suit in the name of the supervisors of the county, instead of the county treasurer. Decretal order of the vice-chancellor affirmed, with costs.